          Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 1 of 35 Page ID #:1




1    Joanna M. Fuller (SBN 266406)
     jfuller@fr.com
2
     FISH & RICHARDSON PC
3    633 West Fifth Street, 26th Floor
     Los Angeles, CA 90071
4
     Tel: 213-533-4240
5    Fax: 858-678-5099
6
     Attorneys for Plaintiff, PLUSPASS, INC.
7
                            UNITED STATES DISTRICT COURT
8
                           CENTRAL DISTRICT OF CALIFORNIA
9                               LOS ANGELES DIVISION
10
      PLUSPASS, INC.,                                Case No. 2:20cv10078
11
                             Plaintiff,              COMPLAINT
12
13    v.
                                                     JURY TRIAL DEMANDED
14
      VERRA MOBILITY CORP.,
15    PLATINUM EQUITY LLC, THE
16    GORES GROUP LLC, and ATS
      PROCESSING SERVICES, INC.,
17
18                           Defendants.

19
20                PLAINTIFF PLUSPASS, INC.’S ORIGINAL COMPLAINT
21           PlusPass, Inc. (“PlusPass”), Plaintiff, complains of Defendants Verra
22   Mobility Corporation (“Verra”), Platinum Equity LLC (“Platinum”), The Gores
23   Group LLC (“Gores”) and ATS Processing Services, Inc. (“ATS Processing”), for
24   violations of federal antitrust laws, as set forth below:
25   I.      INTRODUCTION AND OVERVIEW
26           1.     PlusPass sues Defendants for violations of Section 7 of the Clayton
27   Antitrust Act and Sections 1 and 2 of the Sherman Antitrust Act, arising from the
28
                                                 1                          COMPLAINT
       Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 2 of 35 Page ID #:2




1    March 2018 acquisition of Highway Toll Administration LLC (“HTA”) by Verra’s
2    predecessor, American Traffic Solutions, Inc. (“ATS”).              This acquisition
3    substantially lessened competition, tended to monopolize, and resulted in
4    monopolies by Verra in the relevant markets and sub-markets for third-party
5    administration of electronic tolls for rental cars.       The consolidation of these
6    companies into one supplier has excluded PlusPass from competition in these
7    markets and inflated prices for rental car companies, and in the downstream markets
8    for car renters’, use of electronic toll services. These markets and sub-markets are
9    listed on Exhibit A, which comprise all commercially-viable markets for the third-
10   party administration of electronic toll services for rental cars.
11         2.     Verra has a monopoly in every relevant market and sub-market for
12   third-party administration of electronic toll services for rental cars in the United
13   States. Verra was created through the 2018 merger of the two dominant vendors in
14   this industry, American Toll Services, Inc. (“ATS”) and Highway Toll
15   Administration LLC (“HTA”), followed by a combination with Gores Holding II to
16   form the first publically-traded company focused on this market. PlusPass is a
17   competitor of Verra. Platinum is a private investment firm that purchased ATS in
18   2017, and was instrumental in its 2018 merger with HTA. Gores is a private
19   investment firm that owned Gores Holdings II as a vehicle for investment
20   transactions. ATS Processing is a subsidiary of Verra that services contracts for
21   rental car companies.
22         3.     Verra, Gores, Platinum and ATS Processing conspired and combined
23   to illegally and unfairly maintain Verra’s monopolies by requiring its rental car
24   company clients to deal exclusively with Verra, tying together different services for
25   different markets. These contracts have raised barriers to competition that are
26   insurmountable (or nearly so) in the relevant markets and sub-markets. Moreover,
27   these contracts are either per se illegal or, at a minimum, unreasonable restraints on
28
                                                 2                             COMPLAINT
         Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 3 of 35 Page ID #:3




1    trade. 15 U.S.C. §§ 1, 2. Further, Verra’s illegal maintenance of its monopolies
2    through, among other things, its illegal exclusive dealing and tying contracts, have
3    excluded PlusPass, its App-based technology, and its prepaid toll tag financial
4    model1 from the relevant markets and sub-markets, artificially inflating prices for
5    rental car companies and their customers by forcing Verra’s much more expensive
6    solution on them.
7           4.     By locking rental car companies into Verra’s costly exclusive dealing
8    and tying contracts, and preventing them from instead using PlusPass’ alternative
9    technologies and/or its lower cost services, consumers who rent cars are also harmed
10   because these inflated costs are passed on to them. Verra is using these illegal
11   contracts to lock out the “other vendors” and “new technologies or financial models”
12   Verra has identified as competitive risks in its most recent annual report.2 By locking
13   PlusPass out of these markets, Defendants have caused PlusPass’ business to be
14   artificially limited, resulting in lost profits and lost enterprise value.
15          5.     Further, Verra, Gores, Platinum and ATS Processing have conspired to
16   create artificially high barriers to market entry to prevent PlusPass from entering
17   these markets and to limit PlusPass’ growth in these markets. Verra’s contract
18   structure for rental car companies means a new or existing competitor would have
19   to be invested in and doing business in every relevant market and sub-market in order
20   to bid on business for a major or national rental car company in any relevant market
21
22   1
        Verra’s Year-End 2019 10-K SEC filing (March 2, 2020) (available at
     https://ir.verramobility.com/sec-filings/sec-filing/10-k/0001564590-20-008153) at
23   page 8 states: “In our Commercial Services segment, we face competition from both
24   our own customers, as they may choose to invest in their own internal solutions, and
     vendors offering or seeking to offer new technologies or financial models, and we
25   must continue to innovate for our offerings to remain competitive.” (Emphasis
26   added.) PlusPass and its PToll App and prepaid toll tags meet this description.
     PlusPass also is able to use direct contracts with rental car fleet owners as Verra does
27
     in its business model.
28   2
       See footnote 1, quoting Verra’s Year-End 2019 10-K.
                                                  3                               COMPLAINT
       Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 4 of 35 Page ID #:4




1    or sub-market. Their contracts also stop rental car companies from engaging with
2    “other vendors” and “new technology or financial models” as a second source of
3    supply or qualifying them in a pilot program. Ultimately, these contracts harm
4    consumer welfare because eliminating competing vendors, different technologies
5    and/or financial models from the relevant markets and sub-markets cause rental
6    companies to pay more for administration of electronic tolls than if they were free
7    to bid-out their business or otherwise shop the competition. Rental car companies
8    push these higher costs down to consumers. These contracts are illegal and/or unfair
9    means to maintain Verra’s already illegal monopoly, and further are unreasonable
10   restraints on trade in violation of Title 15, United States Code, Sections 1 and 2.
11         6.     PlusPass has been excluded from competing for business in the relevant
12   markets and sub-markets where it has been long-established and where it is
13   authorized to do business because no major or national rental car company can bid-
14   out contracts for less than all of the commercially-viable relevant markets and sub-
15   markets in the United States due to Verra’s exclusive dealing and tying contracts.
16   Moreover, PlusPass has had its solicitation for contracts cut-off or turned down
17   during negotiations with customers serviced by Verra because PlusPass is unable to
18   offer services from “day 1” in every relevant market and sub-market. Because
19   PlusPass’ pricing is a small fraction of Verra’s pricing, rental car companies pass
20   down higher costs to their customers. Instead, in a competitive market, Verra’s
21   rental car company clients could pass on some or all of their savings to customers,
22   and/or reinvest their savings in their businesses or build value for their shareholders,
23   while still continuing to profit from these premium electronic toll services.
24         7.     PlusPass has been injured by the harm to competition caused by Verra
25   because it has been unable to sell or bid or market to buyers who make up
26   approximately ninety-five percent (95%) of these markets. This has increased rental
27   car company costs above what they would have been if PlusPass were able to
28
                                                4                                COMPLAINT
       Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 5 of 35 Page ID #:5




1    compete for their business and has cascading adverse effects in downstream markets,
2    including inflated prices paid by car renters for electronic toll services. Verra has
3    extracted monopoly rents from rental car companies and their renters by eliminating
4    competition. PlusPass has suffered antitrust injuries because the losses it has
5    suffered flow from the harm to competition by Verra.
6          8.     PlusPass is an efficient enforcer of the antitrust laws against Verra and
7    its co-conspirators. PlusPass’ principals have decades of experience in electronic
8    tolling. PlusPass is one of the very few competitors (and would-be competitors) of
9    Verra in any of the relevant markets and sub-markets. Rental car companies are able
10   to pass Verra’s charges on to their customers, and may not have sufficient incentive
11   to litigate Verra’s practices. Rental car companies are also captive to Verra as the
12   only provider of these services in every relevant market and sub-market, and cannot
13   risk loss of their sole source of supply in certain markets (e.g., Puerto Rico, others).
14         9.     Moreover, car renters’ individual losses are small, which reduces their
15   incentives to enforce the antitrust laws against Verra.           Further, arbitration
16   agreements that prohibit class remedies are common in this industry, which raise
17   significant barriers to enforcement of the antitrust laws by rental car customers.
18   Further, where the rental car company, rather than Verra, bills the consumer, Verra
19   can assert the indirect purchaser defense to renters’ standing.
20         10.    PlusPass has incentive, infrastructure, experience, and expertise to
21   pursue these claims and to seek remedies to cure the harm to competition, while
22   others injured by this conduct do not have the same reasons or resources to remedy
23   competition in these markets or are not otherwise in the position to do so without
24   risks to their businesses.
25         11.    PlusPass has standing to pursue these claims and is entitled to damages
26   and injunctive relief, including divestiture of HTA by Verra, to remedy these
27   wrongs. See 15 U.S.C. §§ 1, 2, 15(a), 18, 26.
28
                                                5                                COMPLAINT
       Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 6 of 35 Page ID #:6




1    II.    PARTIES
2           12.   Plaintiff PlusPass, Inc. is a corporation based in Austin, Texas.
3           13.   Gores is an investment firm with its principal place of business at 9800
4    Wilshire Boulevard, Beverly Hills, California 90212. Gores can be served with
5    process by serving its registered agent, CSC – Lawyers Incorporating Service, 2710
6    Gateway Oaks Drive, Suite 150, Sacramento, California 95833.
7           14.   Platinum is an investment firm with its principal office at 360 North
8    Crescent Drive, Beverly Hills, California 90210. Platinum can be served with
9    process by serving its registered agent, C T Corporation System, 818 West Seventh
10   Street, Suite 930, Los Angeles, California 90017.
11          15.   Verra is a Delaware corporation with its principal place of business at
12   1150 North Alma School Road, Mesa, Arizona 85201. Verra can be served with
13   process by serving The Corporation Trust Company, Corporation Trust Center, 1209
14   Orange Street, Wilmington, Delaware 19801.
15          16.   ATS Processing is a Delaware corporation, which is a subsidiary of
16   Verra, with its principal place of business at 1150 North Alma School Road, Mesa,
17   Arizona 85201.     ATS Processing can be served with process by serving The
18   Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
19   Wilmington, Delaware 19801.
20   III.   SUBJECT MATTER JURISDICTION
21          17.   This Court has jurisdiction under Section 1331 of Title 28 because
22   PlusPass’ claims arise under the federal antitrust laws.
23   IV.    PERSONAL JURISDICTION AND VENUE
24          18.   This Court has specific personal jurisdiction over each Defendant
25   because this lawsuit arises out of their contacts with California and the exercise of
26   personal jurisdiction over each of them is consistent with due process and the
27   California long-arm statute. FED. R. CIV. P. 4, CAL. CIV. PROC. CODE § 410.10. The
28
                                               6                               COMPLAINT
          Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 7 of 35 Page ID #:7




1    negotiations, decisions, and contracts that resulted in the merger of HTA and ATS,
2    the creation of the merged Verra, and use of illegal exclusive dealing and tying
3    contracts occurred in whole or in part in Los Angeles, California, because Platinum
4    and Gores and their principals are based in and work from Beverly Hills. Further,
5    Verra and ATS Processing service electronic tolls for major car rental facilities and
6    vehicles in California on the FasTrak electronic toll roads and the Golden Gate
7    Bridge, among other places.        Moreover, they provide services to rental car
8    companies at facilities at or near airports in Burbank, Los Angeles, Oakland,
9    Ontario, Orange County, Sacramento, San Diego, San Francisco and San Jose,
10   among others.
11           19.   This Court has general personal jurisdiction over Gores and Platinum
12   because their businesses are based in Beverly Hills, California.
13           20.   Alternatively, this Court has specific personal jurisdiction over all
14   Defendants because they are corporations and do business here. 15 U.S.C. § 22.
15           21.   Venue is proper in this district over all Defendants under Title 28,
16   United States Code, Section 1391(b)(2), because a substantial part of the events or
17   omissions giving rise to the claims occurred in this district through negotiations
18   involving Platinum and Gores in Beverly Hills, California, and electronic toll
19   services on FasTrak electronic toll roads in this district, and also services for cars
20   rented from facilities at the Burbank, Los Angeles, Ontario and Orange County
21   airports, among others.
22           22.   Venue is also proper as to all of the Defendants under Title 15, United
23   States Code, Section 22, because each of them may be found or transacts business
24   here and each is a corporation.
25   V.      FACTS
26           A.    The Relevant Markets and Sub-Markets
27           23.   Twenty states and Puerto Rico have significant networks of roads,
28   bridges, and/or tunnels with electronic tolls (collectively referred to as “toll roads”).
                                                 7                                COMPLAINT
         Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 8 of 35 Page ID #:8




1           24.    Many of these toll roads (or sections of them) only permit for payment
2    by electronic means. Toll roads that only have electronic toll collection are known
3    as All Electronic Toll roads (“AET”).
4           25.    There is not a national electronic toll system.
5           26.    Most autonomous toll authorities have inter-local agreements with
6    regional and/or state-wide agencies to handle electronic tolls in addition to their own
7    individual systems for electronic tolling.
8           27.    The regional, state and local tolling systems and toll roads on Exhibit
9    A3 are all served by Verra. They constitute the commercially-viable relevant market
10   and sub-markets for third-party administration of electronic tolls for rental cars that
11   are located in the United States. As shown on Exhibit A, the regional and state
12   systems are not generally compatible or interoperable with other systems that
13   operate outside of their state or area of the country. Each of these relevant markets
14   and submarkets are defined by their system requirements and geographic reach of
15   their toll roads.
16          28.    Toll roads in the different states are part of the networks of roads that
17   make possible trucking, shipping, and vehicle traffic throughout the United States
18   and with foreign countries (Canada and Mexico), as well as transportation to and
19   from ports and airports within the United States. The relevant markets and sub-
20   markets are parts of interstate commerce and international commerce in and for the
21   United States.
22          29.    Rental car companies and renters have a need to manage electronic tolls
23   for rental cars because electronic toll systems bill the registrant of, or account-holder
24   for, the vehicle for the toll. However, in the rental car relationship, it is the driver—
25   the renter—that incurs the toll, and the renter is obligated to pay it. Toll authorities
26   have a lag-time between when the renter incurs the toll and when the toll authority
27   3
          Exhibit    A      is   taken     from          Verra’s      PlatePass      website,
28   https://www.platepass.com/locations/.
                                                  8                               COMPLAINT
         Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 9 of 35 Page ID #:9




1    bills for it, sometimes as long as two weeks or more. This lag time generally means
2    the rental car company typically is not billed for electronic tolls incurred by renters
3    until after they return their rental cars. Most major and national rental car companies
4    deal with this situation by using a third-party administrator to provide services for
5    payment, management, and collection of electronic tolls from their renters.
6           30.   A third-party administrator (“administrator”) steps between the rental
7    car company and/or the renter and the toll authority. The administrator has fleet
8    contracts with toll authorities. The administrator adds rental vehicles to its fleets
9    with the toll authorities. The toll authorities charge tolls as incurred by fleet vehicles
10   to their administrators, who pay the tolls, and then charge the tolls and their fees for
11   services to the rental car company or the renter. Verra and PlusPass both act as third-
12   party administrators for electronic tolls for rental cars in relevant markets and sub-
13   markets.
14          31.   Third-party administration of rental car tolls is a “back office”
15   operation: essentially, it is a specialized data processing service. The costs in
16   equipment and personnel to enter the market are relatively low compared to many
17   other businesses because an administrator only needs people, software, and
18   computer systems for data processing and interfacing with rental car companies, toll
19   authorities, and renters. If a toll authority requires toll tags (RFID devices), or the
20   administrator or rental car company want to use toll tags, the administrator can use
21   contractors or rely on the rental car company to deploy tags. However, in most
22   systems, license plate reader technology is used for rental cars rather than toll tags.4
23          32.   For example, Texas has several different local toll authorities, but their
24   electronic toll collection systems must be interoperable with each other under state
25   law, so that an account on any one of the systems can be used on all toll collection
26
     4
      https://www.hertz.com/rentacar/productservice/index.jsp?targetPage=USplatepass
27
     .jsp&leftNavUserSelection=globNav_3_5_1&selectedRegion=United%20States
28   (last accessed November 1, 2020).
                                                 9                                 COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 10 of 35 Page ID #:10




1    systems within the state—such as TxTag, TOLLTAG, EZ-Tag, and others.
2    Accordingly, Texas is a relevant market for services of electronic tolls for rental
3    cars, and each independent toll authority in Texas is a sub-market for these services.
4    The Texas systems also are interoperable with smaller electronic toll systems in
5    Oklahoma and Kansas. These systems are part of, and also sub-markets within, the
6    Texas relevant market.
7           33.   By way of another example, California is home to the Transportation
8    Corridor Agency’s “FasTrak” system, which administers tolling functions for toll
9    authorities in California under inter-local agreements. FasTrak is not interoperable
10   with any electronic toll systems outside of California. The FasTrak system is a
11   relevant market and the constituent local toll authorities that have agreements with
12   it are sub-markets.
13          34.   Illinois has its I-Pass brand system, which is interoperable with the EZ
14   Pass brand system. There is a relevant market for services for tolls for rental cars in
15   Illinois.
16          35.   Indiana, most Mid-Atlantic and Northeastern States, Ohio, and
17   Michigan participate in an interoperable regional toll system branded EZ Pass.
18   There is a relevant market for services for tolls for rental cars in the region served
19   by the EZ Pass system. The toll roads in each constituent toll authority in the EZ
20   Pass system are sub-markets for these services.
21          36.   Several other states have their own systems, some of which are
22   interoperable with other regional or state systems and constitute relevant markets
23   and sub-markets for these services:
24          a.    Florida has multiple toll systems, which are interoperable, either in
25                whole or in part, with each other, and the toll system in Georgia.
26          b.    Georgia has a toll system that has overlapping interoperability, in whole
27                or in part, with systems in Florida and North Carolina.
28
                                               10                               COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 11 of 35 Page ID #:11




            c.    North Carolina is interoperable, in whole or in part, with several
1
                  branded systems that serve nearby states.
2
3           d.    Colorado, Puerto Rico, and Washington State, each have their own
                  systems; none of these systems is interoperable with systems outside of
4                 their respective jurisdictions. Each of these jurisdictions is a relevant
5                 market for third-party administration services for electronic tolls for
                  rental cars, and their constituent local toll authorities are sub-markets
6                 for these services within each relevant market.
7
            e.    Each of these relevant markets and their constituent sub-markets are
8                 defined by the different system requirements and geographic reach of
9                 their toll roads.

10          37.   Verra has a monopoly in each of these relevant markets and sub-
11   markets because it has exclusive contracts with nearly all major, national, and/or
12   regional rental car companies, which cover about ninety-five percent or more of the
13   rental cars in these markets.
14          38.   Verra uses exclusive dealing contracts with its rental car company
15   clients.
16          39.   Verra’s exclusive dealing contracts are also tying contracts because
17   they tie different services in different, unrelated relevant markets to each other; by
18   way of examples, Washington State and Florida, or Texas and Puerto Rico. These
19   contracts illegally and unfairly sustain Verra’s monopoly, and also are unreasonable
20   restraints of trade on competition in each of these relevant markets and sub-markets.
21   The tying contracts are per se illegal because they tie together different services in
22   different markets; alternatively, these tying contracts are unreasonable restraints on
23   trade in the relevant markets and sub-markets.
24          40.   Verra’s contracts are extremely profitable, even during the pandemic.
25   In Spring 2020, the second quarter of the year, many government entities in the
26   United States and Europe restricted gatherings, closed schools, closed indoor dining
27
28
                                               11                              COMPLAINT
         Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 12 of 35 Page ID #:12




1    and entertainment establishments, and many business also closed their facilities.
2    Canada and several European countries banned travel to and from the United States.
3            41.   This resulted in a tremendous drop in travel, including rental car use
4    within the United States.
5            42.   Verra’s Customer Service Segment revenue fell about forty percent
6    (40%) from $99,497,000 in the first quarter of 2020, to $62,815,000 in the second
7    quarter of 2020. Verra’s cost of sales for the first two quarters of 2020 was
8    $2,232,000.     While Verra’s revenue declined for this business segment, it
9    nonetheless remained incredibly profitable in the second quarter.5
10           43.   According to Verra’s Securities Exchange Commission filings, Verra’s
11   contracts with its rental car company clients compensate Verra by “margin sharing.”6
12           44.   “Margin sharing” is a means of compensation whereby Verra gets a
13   share of the “margin” generated by service fees and other revenue from renters for
14   the electronic tolling service net of toll charges and certain other expenses.
15           45.   Although Verra is sometimes referred to by a rental car company as an
16   agent, Verra seems in some respects to be more like a joint venture partner because
17   it shares profits and losses with its rental car company clients, rather than receives a
18   commission on or percentage of tolls or revenue or fee per service basis. Margin
19   sharing also is more characteristic of a joint venture than a typical arms-length
20   agency arrangement because it necessitates sharing of highly sensitive competitive
21   information that would not be shared in a fee for service or commission or
22
     5
      Verra’s 2d Quarter 10-Q, pp. 6, 34.
23   6
      “Because the revenue from our agreements with our RAC customers is largely
24   based on a margin share model, any changes to our RAC customers’ pricing or
     pricing model for tolling, such as changing from charging their customers per rental
25   day to per toll usage day, could have a material impact on the revenue we realize
26   under those agreements. Further, although we have long-term agreements with
     many of our RAC customers, most provide the customer with a termination right in
27
     certain situations, including if we commit an uncured material breach of the
28   agreement.” Verra Year-End 2019 10-K (March 20, 2020) at p. 12.
                                                12                               COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 13 of 35 Page ID #:13




1    percentage of revenue type agency model. Verra’s “margin sharing” results in gross
2    margins for these services that are more than 50 times relevant costs.
3           46.    Verra’s margins and revenues show its charges far exceed PlusPass’
4    charges (15% of the face amount of the tolls).
5           47.    Verra’s pricing results in its own margins being ten to twenty times
6    more than typical in the “high-end” of the data processing industry.
7           B.     Verra’s and PlusPass’ Services for Administration of Electronic
                   Tolls for Rental Cars
8
9           48.    Tolls are incurred by a vehicle when it travels past a toll collection point

10   (e.g., toll plaza, exit gate). The toll system charges the toll to the vehicle owner or

11   registrant.

12          49.    For individual account holders, a payment mechanism, such as a

13   deposit, credit card, or bank account, is charged for the toll when posted to the

14   account.

15          50.    Fleet accounts typically require some type of guaranteed or automatic

16   payment system or deposit.

17          51.    Most toll systems utilize electronic RFID “tags” and RFID readers to

18   collect tolling information from account-holders.

19          52.    Toll systems also typically deploy video cameras to capture license

20   plate data.

21          53.    Some systems require, or incentivize, individual account-holders to

22   install tags on their vehicles.

23          54.    Rental car fleets historically have not used RFID tags unless required

24   to do so by a toll system.

25          55.    For vehicle owners who drive on electronic toll roads without accounts,

26   the vehicle’s license plate is the source of information for toll collection.

27
28
                                                 13                                COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 14 of 35 Page ID #:14




1          56.       Collection of tolls electronically is more cost-efficient than having toll
2    booths staffed with collectors or installation of other mechanisms to collect cash or
3    tokens.
4          57.       Moreover, in the pandemic, some toll authorities closed staffed toll
5    booths as a public health measure. See Exhibit A.
6          58.       The pandemic has increased the momentum to eliminate cash-tolls due
7    to the fear of spread of disease through handling of coins and cash as well as through
8    toll booth attendants.
9          C.        Development of Third-Party Toll Administration for Rental Cars
10         59.       HTA began offering services to administer electronic tolls for rental
11   cars in 2002.
12         60.       ATS began selling these services in 2004.
13         61.       ATS began a service for electronic tolls for rental cars called
14   “PlatePass.” Hertz and its Dollar and Thrifty brands adopted PlatePass.
15         62.       ATS also used PlatePass with its regional clients, including EZ Rent,
16   Advantage, Fox, and Firefly.
17         63.       HTA developed two different programs with each of its two big clients:
18   1) the “eToll” program Avis uses for its brands (Avis, Budget, and Payless); and
19   2) “TollPass” for Enterprise Car Rental brands (Enterprise, Alamo, and National).
20   HTA also sold services to car dealers for the car rental and loaner car functions.
21         64.       The Enterprise brands make up about one-half of the rental cars in the
22   United States, with Hertz and Avis Groups having most of the remaining rental cars.
23         65.       By about 2013, the service fees charged to renters by rental car
24   companies for use of electronic toll roads were as high as about $25.00 per day,
25   charged for each day of a rental, if an electronic toll was incurred on any day of
26   the rental. In addition, tolls were billed to renters at the highest posted rate not the
27   rate paid by ATS or HTA.
28
                                                  14                               COMPLAINT
         Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 15 of 35 Page ID #:15




1            66.   By 2013, these charges prompted numerous complaints and consumer
2    lawsuits by renters.
3            67.   PlusPass was founded by electronic tolling industry veterans to develop
4    and deploy the PlusPass App, formerly known as PToll, for servicing electronic
5    tolls.7 PlusPass offered an inexpensive way for renters to cope with electronic tolls
6    in lieu of costly rental car company services. PToll is also a toll that can be used by
7    any vehicle owner, including rental car companies, to out-source electronic tolling
8    services.
9            68.   PlusPass alpha tested PToll in 2013, followed by beta testing through
10   early 2015. PlusPass made PToll generally available in 2015.
11           69.   The PlusPass App is downloaded from Apple’s App Store or Google
12   Play. The user signs up for an account with one of the compatible payment
13   mechanisms (e.g., credit card). When deployed, the user opens the App, takes a
14   photo of the car’s license plate through the App, PlusPass’ server reads the plate
15   number, and adds the car to PlusPass’ fleet contracts with the relevant toll
16   authorities. Toll authorities bill PlusPass for the tolls for vehicles on its fleet
17   contracts, and PlusPass charges its customers’ accounts for the tolls and service fees
18   per toll. The PlusPass App-based system’s retail cost is 15% of the tolls (in the
19   amounts actually incurred) as a service fee, and there is no upfront purchase or
20   separate periodic fee (e.g., monthly membership). A portion of the 15% fee is to
21   cover credit card and other payment processing fees.
22           70.   After its App was in the markets, PlusPass next developed a prepaid
23   toll tag which, like a prepaid calling card, allows a user to buy the prepaid tag on-
24   line or from select HEB, Kroger, and CVS stores. Consumers purchase the prepaid
25   card and subsequent refills by cash, credit, or debit card at a point of sale or on-line
26
     7
       PlusPass has an issued patent on inventions related to App-based electronic toll
27
     administration, U.S. Patent 9,691,061B2, and other applications for patents pending
28   in the U.S. Patent & Trademark Office.
                                                15                               COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 16 of 35 Page ID #:16




1    by credit card or electronic payment. The tag can be “refilled” in the same ways.
2    After the initial purchase, PlusPass does not require a minimum balance.
3    Consumers have purchased this product to use with rental cars to avoid the expense
4    of Verra’s rental car company programs.
5           71.    PlusPass’ App and prepaid tag are two ways to interface with the toll
6    authorities. PlusPass can also use a direct billing arrangement with a customer for
7    electronic toll management, which bypasses the App and the toll tag. All of the App,
8    prepaid tag, and direct contract means function the same way: they are interfaces
9    between toll systems on the one-side, and vehicle owners and users on the other side
10   with PlusPass serving as the administrator for electronic tolls between them.
11   PlusPass uses the same fleet contracts for all of these different interfaces.
12          72.    Verra’s and PlusPass’ systems work in the same ways: the toll
13   authority’s readers (e.g., RFID or license plate readers at toll points) record tolls for
14   vehicles listed on their fleet contracts, charge the tolls to them according to their fleet
15   contracts, and each of them collect toll charges and fees for this service.
16          73.    The regional, state, and local toll systems generally are agnostic as to
17   how PlusPass (or Verra) interfaces with their toll readers or their customers.
18   PlusPass and Verra interface with the toll authority’s computer systems according
19   to the interface, systems and requirements set by the toll authority.
20          74.    After PToll’s general release, the App quickly began to gain traction
21   with consumers.
22          75.    Surprisingly, after general release, there were unexpected, infrequent
23   issues regarding PlusPass’ temporary license plate registrations when used with
24   rental cars covered by ATS’s or HTA’s contracts. PlusPass had not experienced
25   these errors in the more than one year of testing prior to PToll’s general release.
26   Rather, these problems only occurred after PToll began competing with HTA and
27   ATS.
28
                                                 16                                 COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 17 of 35 Page ID #:17




1          76.    After PlusPass’ PToll experienced these issues in competition with
2    HTA and ATS, PlusPass became concerned that even a small error rate would impair
3    the credibility of its App as well as its company’s reputation. PlusPass warned
4    renters that PToll generally was not suitable for rental cars (since HTA and ATS had
5    over 95 percent of the rental cars in the United States under contract, this warning
6    was directed at their rental car customers’ vehicles).
7          77.    PlusPass, however, remained on the market as a third-party
8    administrator of electronic tolls targeting vehicle owners and for its own rental car
9    company and car dealer customers.
10         78.    PlusPass’ prepaid card program has been a success. The Harris County
11   Toll Road Authority’s website lists this tag as an alternative to a regular account.
12   The prepaid tag is also a solution for rental car customers wherever EZ tag is
13   accepted (that is, the Texas market).
14         79.    Unlike the PToll App, the prepaid cash tag did not experience problems
15   when used with rental cars under contract to Verra.
16         80.    PlusPass also has marketed itself to fleet owners for direct contracts,
17   which do not require use of the App or a prepaid tag.
18         81.    PlusPass has been solicited to bid on data processing services on the
19   toll authority side of the business by the toll authority in Georgia.
20         82.    Sometime in or around 2016, following years of negative press and
21   consumer lawsuits, most rental car companies cut their daily rates, and also limited
22   daily fees only to the days when tolls were incurred by renters. Moreover, several
23   rental companies capped fees at about $20.00 per rental (or per month if there were
24   multiple rentals in a month).
25         83.    This change in pricing and price structure caused fast, steep reductions
26   in revenues for HTA and ATS.
27
28
                                                17                            COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 18 of 35 Page ID #:18




1          84.    Since HTA and ATS were both private companies, they did not make
2    their financial information public, and their revenues and profit margins on their
3    services for managing electronic tolls for rental car companies are not known to
4    PlusPass.
5          85.    The rates of returns by HTA and ATS when they were charging up to
6    $25 dollars per day, for every rental day, as opposed to $5.99 in fees, and only on
7    days a toll was incurred, showed that for many years HTA and ATS must have
8    enjoyed extraordinary margins far in excess of what Verra enjoys today.
9          86.    ATS had begun as a business that provided products and services for
10   traffic management and enforcement (including “red light cameras”), and it had
11   business independent of servicing electronic tolls for rental cars.
12         87.    HTA’s business, however, was exclusively or almost exclusively
13   administration of electronic tolls for rental cars. After pricing changes in 2016-2017,
14   HTA’s would have experienced a steep decline in its revenues and margins, with no
15   other substantial businesses to cushion its fall.
16         D.     The Monopoly Rises
17         88.    After rates for toll services paid by renters began to fall, Platinum
18   purchased a controlling interest in ATS (May 2017).
19         89.    In early 2018, Gores, Platinum and ATS agreed to create a monopoly
20   for third-party administration of rental cars by combining ATS and HTA. Tom
21   Gores and Alex Gores—billionaire brothers in Beverly Hills who are the heads of
22   Platinum and Gores, respectively—actively participated in this plan and were part
23   of the agreement.
24         90.    The co-conspirators planned to profit by using the monopoly to turn
25   around HTA’s and ATS’ revenues from their recent fall by extracting monopoly
26   rents from the markets and keeping new entrants away from major regional and
27   national rental car companies. Gores, Platinum, Tom Gores, Alex Gores and
28   principals of the former ATS and HTA could then profit from sales of their stock in
                                                18                              COMPLAINT
         Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 19 of 35 Page ID #:19




1    their publically traded monopoly.
2            91.   Platinum’s ATS acquired HTA in March 2018.
3            92.   Platinum rebranded ATS as Verra Mobility LLC in June 2018.
4            93.   In 2018, Gores owned Gores Holding II as an entity for acquisition or
5    other transactions for its investment business.
6            94.   Gores Holding II and Verra Mobility LLC were combined into Verra
7    Mobility Corporation on October 18, 2018.
8            95.   Verra Mobility Corporation went public on the NASDAQ stock
9    exchange on October 18, 2018.
10           96.   ATS Processing is a subsidiary of Verra, and was created to, among
11   other things, process data for electronic tolls for rental cars.
12           97.   The merger of ATS and HTA resulted in consolidation of contracts for
13   administration of electronic tolls covering approximately 2,116,200 rental cars or
14   95.6% of the rental cars in the United States at the time.8
15           98.   Within a few months of the merger, new means of subjecting renters to
16   additional charges for electronic toll services emerged and old ones were revived.
17   One new method for pricing Verra and some of its rental car company customers
18   now use is a fixed-price daily charge—a single fee inclusive of all tolls and service
19   charges, charged for each day of the rental, analogous to the prepaid gas option.
20   Another new tool that has been adopted is to require renters to affirmatively opt-in
21   to a service fee for each day of the rental at the time of the rental, and impose a
22   substantial penalty of $15 dollars or more per toll if they do not buy the service.
23   Further, the model of charging for each day of the rental (regardless of the number
24   of tolls) has also been revived post-merger by renting toll tags. See, e.g., J.T.
25
26   8
      These rental cars would have been disproportionately located and operated in states
     with heavy tourism, convention and business travel, such as Texas, Florida, and
27
     Washington, where PlusPass was doing business, and less so in states which do not
28   have heavy visitor traffic, such as Iowa or Nebraska.
                                                 19                           COMPLAINT
         Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 20 of 35 Page ID #:20




1    Gentner, “Dollar Car Rental Charged Me $59.99 For a Single $1.75 Toll — Here’s
2    How To Avoid The Same Fate” (July 19, 2019 post), The Points Guy (website), last
3    accessed November 1, 2020.9 In addition, some of Verra’s rental car company
4    clients have removed the cap on service fees incurred during a rental or a month.10
5            99.   The flat fee pricing mechanism illustrates that each regional, state and
6    local toll authority is its own relevant market or sub-market because the flat fee
7    depends on the system where the service will likely be used and the systems that will
8    be accessed by the renter. For example, Budget’s website states: “If you choose e-
9    Toll Unlimited, you agree to pay a flat daily fee of $10.99 - $25.99, depending on
10   checkout location, for each day of the rental period, regardless of whether or not you
11   incur any tolls, up to a maximum of $54.95 - $129.95 per week.”11 In the model
12   where administrative fees are charged to those who do not opt into the service at the
13   time of the rental, the amounts of those fees also vary by market.12
14           100. Increasingly, the flat fee is the only option offered in some of the
15   relevant markets and sub-markets, and some brands now exclusively rely on it in all
16   markets (e.g., Dollar).
17           101. For example, as shown in the “Points Guy” July 19, 2019 post, prepaid
18   fees inclusive of tolls for a one week car rental from Dollar at Logan Airport where
19   the only two tolls to be incurred were in and out of the airport ($1.75 each way),
20   amounted to $87.43. One consumer reported being charged $60.00 by Dollar for its
21
     9
22     https://thepointsguy.com/news/dollar-overcharged-me-for-tolls-tips-avoiding-
     fees/ (last accessed November 2, 2020).
23   10
        https://www.hertz.com/rentacar/productservice/index.jsp?targetPage=USplatepas
24   s.jsp&leftNavUserSelection=globNav_3_5_1&selectedRegion=United%20States
     11
        https://www.budget.com/en/products-services/services/e-
25   toll#:~:text=e%2DToll%20fees%20(Standard),not%20to%20exceed%2030%20da
26   ys) (last accessed November 1, 2020).
     12
         A. Hussain, “The Ultimate Guide to Car Rental Tolls Across the U.S.” (updated
27
     as of August 20, 2020), https://upgradedpoints.com/car-rental-tolls-in-the-us (last
28   accessed November 1, 2020).
                                               20                              COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 21 of 35 Page ID #:21




1    rental period where it incurred a single $1.75 toll.13
2           102. If rental car companies or their customers deployed the PlusPass App
3    or had a direct contract with PlusPass, the fees would have cost no more than 15%
4    of the electronic tolls at the license plate rate of $2.05 (the PlusPass App does not
5    use tags). Using the example of the renter who complained about paying $60.00 for
6    a $1.75 toll though Dollar, PlusPass would have charged $0.31 for administering the
7    toll at the license plate rate of $2.05, for a total of about $2.36.
8           103. Since the October 18, 2018 merger existing pricing mechanisms have
9    also been inflated in some instances: for example, Budget increased its daily fee to
10   $5.99 from $3.99, and the per rental or per month cap, to $29.95 from $19.95; Hertz
11   eliminated its per rental or per month caps.
12          104. Verra charges tolls at the highest posted rate regardless of discounts
13   available to it.
14          105. Accordingly, using the Dollar example again, assuming hypothetically
15   a simple 50/50 profit split,14 for a margin that is $58.25 ($60.00 – 1.75), then Verra
16   would take $29.12. If, however, the rental car company had a direct contract with
17   PlusPass, assuming it paid as much as PlusPass’ retail rate for App users (15% of
18   the toll), then the rental car company would get $60 minus $2.35, for a total of
19   $57.65. The rental car company could retain those earnings to help support its
20   overall business in providing rental cars to the public, or otherwise improve its
21   financial performance, or increase dividends, or reduce the fees to its renters, or a
22   combination of things. Moreover, the rental car company would not have to share
23   any of its internal financial data to compute margins with a vendor that sits as a hub
24   between it and its competitors.
25   13
        https://thepointsguy.com/news/dollar-overcharged-me-for-tolls-tips-avoiding-
26   fees/ (last accessed November 2, 2020).
     14
        PlusPass does not know the split in the “margin sharing” so it assumes 50/50 based
27
     on a frequent outcome when John Nash’s bargaining theory is applied,
28   “The Bargaining Problem,” Econometrica Vol. 28, pp. 155-162 (1950).
                                                 21                            COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 22 of 35 Page ID #:22




1          106. A significant cost for PlusPass is credit card processing fees. In a direct
2    fleet contract with a rental car company, this overhead is eliminated (there would
3    not be credit card processing fees, rather direct payments would be made to
4    PlusPass). Thus, the retail price used in this example is a conservative measure for
5    comparison of the potential costs of a PlusPass direct contract for administration of
6    electronic tolls with Verra’s margin sharing contracts.
7          107. Verra is imposing monopoly rents far above what pricing would be in
8    competitive markets for third-party administration of electronic tolls for rental cars,
9    which ultimately harms consumer welfare as well as PlusPass.
10         E.     PlusPass Competes with Verra in Relevant Markets and Sub-
                  Markets
11
           108. PlusPass currently provides electronic toll administration services for
12
     customers of a car rental company based in Austin and for a dealership in Austin. It
13
     has been approached by the toll authority in Georgia to provide back-office
14
     operations. Today, PlusPass offers consumer services through its App in California,
15
     Colorado, Florida, Georgia, Illinois, Kansas, Massachusetts, North Carolina,
16
     Oklahoma, Texas and Washington State. PlusPass’ prepaid tag is operable in all
17
     systems compatible with the Harris County Toll Road Authority – which is all Texas
18
     systems and electronic tolls in Oklahoma and Kansas. PlusPass can also offer
19
     services for direct contracts in any system where it is operable.
20
           109. PlusPass has met with a national company that is a Verra client,
21
     regarding direct fleet contracts. PlusPass has also marketed its direct contract
22
     services to, and dialogued with, another Verra client that is a national rental car
23
     company. PlusPass’ toll tags are purchased by renters to avoid excessive service
24
     fees: the tag product has been specifically called out as an option on the Harris
25
     County Toll Road Authority’s webpage (this is a system of toll roads in Houston,
26
     Texas, and its suburbs), which connects with the U.S. interstate highway system and
27
     is frequently used in travel to and from the airports in Houston.
28
                                               22                               COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 23 of 35 Page ID #:23




1          110. Upon information and belief, Verra maintains its monopoly by
2    exclusive dealing contracts with rental car companies that are also tying contracts.
3    These contracts prevent Verra’s rental car company clients from dealing with
4    PlusPass or any other vendor in any local, state, or regional market or sub-market
5    for services for electronic tolls for rental cars. According to Verra’s Year-End 2019
6    10-K (March 20, 2020) these are mainly “long-term” contracts (p. 12). But even if
7    the contracts are relatively short, because Verra preempts all competition in all of
8    the commercially-viable relevant markets and sub-markets for all regional, state, and
9    local toll authorities, any new entrant or competitor would have to provide services
10   in each relevant market and sub-market to displace Verra, and they would still have
11   a profound negative impact on competition.
12         111. Since Verra has each of its rental car company clients’ sensitive pricing
13   information for electronic tolls as part of its margin sharing arrangement, it has
14   visibility into its clients’ competitive decision-making, which gives it an unfair
15   advantage in illegally maintaining its monopoly.
16         112. Administration of electronic tolls for rental cars is a type of specialized
17   data processing. Each toll authority with which Verra interacts requires different
18   specifications and interfaces.
19         113. Verra’s exclusive dealing contracts tie purchase of different services
20   together for different incompatible systems.
21         114. Verra’s exclusive dealing and tying contracts with its rental car
22   company clients are unreasonable barriers to competition in regional, state, and local
23   markets and sub-markets. These contracts tie different services in different markets
24   together and are per se illegal, and also cause unreasonable restraints on trade
25   because of their exclusivity and tying requirements.
26         115. For example, there are no reasons why Verra should force a rental car
27   company to award its contract for servicing tolls in Washington State with the
28
                                               23                              COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 24 of 35 Page ID #:24




1    contract for Puerto Rico. The systems in these places are not compatible, have
2    different requirements and specifications, and are geographically remote from one
3    another; indeed, it is impossible to drive a car between Puerto Rico and any state.
4          116. Further, since Verra is compensated by “margin sharing,” it makes no
5    sense for a rental car company to forego a rate of 15% or less of the toll actually paid
6    through a direct contract with PlusPass, rather than hand over a significant share of
7    its profits on these services to Verra. Given Verra’s margins, its monopoly power,
8    and revenues, the “margin share” it extracts from rental car companies is many times
9    the cost of PlusPass.
10         117. Nor can the “national contract” be justified on efficiency grounds.
11   Take, for example again, the tolls charged by Dollar to its Logan Airport renter.
12   Verra is sharing the “margin” from the electronic toll services with Dollar ($58.25)
13   for the same service where PlusPass would have charged $0.31.
14         118. In addition, there is no technical reason why data processing services
15   for every regional system (and several state systems) should be operated by a single
16   vendor since the systems are not interoperable and have different requirements and
17   specifications.
18         119. If a rental car company wants to deal with only one service provider
19   then it is free to choose Verra’s contracts on the merits of its services and pricing—
20   but Verra should not be able to foreclose competition by exclusive dealing and
21   tying, extracting monopoly rents from its rental car company clients, and
22   ultimately their renters. This causes waste and burden on the economy, and harm
23   to consumer welfare and PlusPass through foreclosure of competition. This is the
24   type of harm that antitrust law is designed to prevent.
25         120. At a minimum, rental car companies acting in an economically rational
26   way would explore PlusPass as an option when they might reap potentially millions
27
28
                                                24                               COMPLAINT
          Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 25 of 35 Page ID #:25




1    of dollars of additional profits each year. The fact that they have not been able to do
2    so, is illustrative of the effects of Verra’s illegal monopoly and illegal contracts.
3             121. The negotiations PlusPass had with two of Verra’s customers show that
4    at least some of the people among its customers are looking for competitive options.
5             122. Moreover, Verra’s enormous margins of 50 or 60 to 1 further show that
6    it has used its monopoly to generate gross revenues in far excess of norms for data
7    processing (2 - 4 to 1).15
8             123. When HTA and ATS were competing with each other prior to the
9    March 2018 merger, there remained the possibility that one of these two competitors
10   would be willing to take customer business away from the other if a customer wanted
11   a competing bid for less than all regions covered by Verra. Post-merger, this is not
12   a possibility, and rental car companies are forced to deal with Verra.
13            124. The drop in their revenues caused by the drop in pricing of services for
14   electronic tolls for renters forced by litigation gave ATS, HTA, Platinum, Gores and
15   others acting in concert with them, the incentive to combine HTA and ATS into a
16   monopoly to extract more revenue from its rental car company customers and their
17   renters.     By “going public” with the monopoly, the co-conspirators could
18   immediately profit from their plan by leveraging and trading stock in Verra.
19            125. The rental car companies are subject to Verra’s monopoly power
20   because they do not have any option for these services in any relevant market or sub-
21   market unless they buy all services for all of the relevant markets and sub-markets
22   from Verra.
23
24
     15
       For example, a January 2020 study by Aswath Damodaran, Professor of Finance
25   at the Stern School of Business at New York University, showed that the average
26   percentage of gross margin for businesses in computer services was 24.64%, and for
     software        systems      and       applications      companies       71.37%.
27
     http://pages.stern.nyu.edu/~adamodar/New_Home_Page/datafile/margin.html (last
28   visited October 14, 2020).
                                                25                                COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 26 of 35 Page ID #:26




1          126. Further, there is no justification for rental car companies to do business
2    with only one third-party administrator in all relevant markets and sub-markets when
3    the cost of these services would be substantially reduced by using competitive
4    bidding for different regions or states (e.g., using the Logan Airport example, from
5    $60.00 to $2.35). This is especially true considering the markets where PlusPass has
6    the longest track record, Texas and Washington State, are remote from other toll
7    systems, and there is not likely significant overlap with other regional, state and local
8    markets and sub-markets.
9          127. It is common in many industries to have more than one source of supply
10   so that if there is a failure of a supplier to perform, the purchaser can isolate
11   operational problems. Further, potentially, overlapping vendors across regions
12   might be a resource in the event of an operations failure by one of them. A rental
13   car company loses these benefits by being forced to concentrate all of this business
14   in Verra.
15         128. Rental car companies do business with multiple vendors when they
16   perceive an advantage in doing so. For example, many rental car companies
17   purchase and service automobiles from multiple automobile companies. A recent
18   check of the Avis website showed it rents cars from Chevrolet, Ford, Toyota,
19   Chrysler, and Volkswagen.16
20         129. It is much more complex to deal with and maintain cars from different
21   manufacturers than to integrate data processing solutions in back office operations.
22         130. Moreover, data must be processed separately for each toll collection
23   agency or authority, and separate fleet contracts must be made for coverage in each
24   of the relevant markets.
25         131. It makes no sense for rental car companies to shut out Verra’s
26   competitors in the relevant markets and sub-markets for these services as opposed
27   16
       https://www.avis.com/en/reservation#/vehicles (last accessed November 1,
28   2020).
                                                26                                COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 27 of 35 Page ID #:27




1    to being forced to deal with a single vendor in all markets as a condition of
2    purchasing services in any market. And if it did make sense, then it would not be
3    necessary for Verra to use exclusive dealing and tying contracts with its rental car
4    company clients to force its customers to do so: Verra’s reliance on these types of
5    contracts shows it is deliberately acting to thwart competition.
6           132. Verra’s exclusive dealing contracts also preclude a rental car company
7    from launching a pilot program or test to qualify PlusPass as a provider.
8    “Qualification”, “testing” and/or “pilot programs” are common business practices
9    where a potential buyer evaluates the products or services of new vendors for
10   inclusion in their businesses. For example, a rental car company could experiment
11   with the PlusPass App or prepaid cash tag or a direct contract to test PlusPass’
12   services.   So, while PlusPass should be an attractive alternative to rental car
13   companies where it is already doing business, PlusPass has been unable to get even
14   a pilot or test program with a major or national rental car company to prove the value
15   of its service.
16          F.     Tying Different Products in Different Relevant Markets
17          133. Electronic toll system services for different regional, state, and local
18   toll authorities have different data processing system interfaces, system
19   requirements, specifications, and/or legal requirements. These services are different
20   products for each toll agency or authority.
21          134. These services are provided in different geographic areas within the
22   United States, which are defined by the geographic reach of the toll roads they serve.
23          135. Each of the regional, state, and local toll authorities are different
24   relevant markets or sub-markets.
25          136. Verra is tying sales of different services in different markets to each
26   other, which is a per se violation of the antitrust laws, or alternatively illegal when
27   analyzed under the rule of reason.
28
                                               27                               COMPLAINT
          Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 28 of 35 Page ID #:28




1             137. Rental car company pricing of electronic toll services in different
2    markets shows that the markets are in fact separate from one another. For example,
3    TollPass charges $3.99 per day that its electronic toll service is used, except in
4    locations in the Chicago area where it only offers all-inclusive daily charges. Avis
5    and Budget state the price for their eToll Unlimited program ranges from $10.99 to
6    $25.99 for all-inclusive service fees and toll charges, for the same benefits,
7    depending on location.
8             138. Verra’s 10-K states that it has to maintain separate systems for each toll
9    authority it serves because their systems are incompatible with each other, and then
10   Verra adds its own system to integrate the data on a national level.
11            139. Verra’s own PlatePass website “facts” likewise show that Verra
12   operates in different relevant markets and sub-markets because it advises renters
13   who want to pay their own tolls to “[c]heck with the applicable toll authority to learn
14   all payment options.”17 In its facts discussing the Golden Gate Bridge, PlatePass
15   describes how its electronic tolls work there and directs consumers to the different
16   resources for paying these tolls directly;18 the same is true for its facts on tollways
17   in Southern California.
18            140. Different incompatible toll systems that are geographically remote from
19   one another should not be tied together in a single contract, nor should competitors
20   be foreclosed by exclusive dealing contracts from dealing with different customers
21   in different relevant markets. Verra should not be able to illegally maintain its
22
23
24   17
        PlatePass, Renting with Hertz, https://platepass.com/faq/ (answering the fifth
     “renter question”).
25   18
        Verra was forced to adopt these practices at the Golden Gate Bridge by a lawsuit
26   filed by the City of San Francisco: Verra Mobility and Hertz Settle Toll Road
     Lawsuit”,        February        26,        2019,       The        Newspaper.com,
27
     https://www.thenewspaper.com/news/66/6657.asp (last accessed November 2,
28   2020).
                                                 28                              COMPLAINT
          Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 29 of 35 Page ID #:29




1    monopoly by its exclusive dealing, tying and unfair access to rental car company
2    pricing information.
3    VI.      ANTITRUST INJURY AND STANDING
4             141. PlusPass competes with Verra for third-party administration of
5    electronic tolls for rental cars. While it has had some success with local car rental
6    and dealer operations, and renters’ use of its prepaid tag product, it has been rebuffed
7    during negotiations with a national car rental company due to Verra’s exclusive
8    dealing and tying contracts. It was also rebuffed by a national company that manages
9    car dealer rental and loaner cars because the customer required a national platform
10   (to replace Verra’s national platform).
11            142. PlusPass is further handicapped in competition with Verra because the
12   merger of ATS and HTA combined the only two competitors that each served every
13   relevant market and sub-market in the United States where there is demand for these
14   services.19 With no source besides Verra for servicing electronic tolls for rental cars
15   in some markets, Verra’s exclusive dealing practices and tying requirements force
16   major and national rental car companies to do business with Verra and only with
17   Verra. Financing and launching what amounts to a nationwide series of networks
18   without any customer contracts for any of those networks is a nearly insurmountable
19   burden to entry of any relevant market—and should be wholly unnecessary from a
20   technical, business, and economic viewpoint. PlusPass has been excluded from
21   dealing with major and national rental car companies in at least the relevant markets
22   and sub-markets where it does business now, and from others where it could have
23   and should have expanded, but for Verra’s conduct in distorting competition in the
24   relevant markets and sub-markets, causing it to suffer lost profits and lost enterprise
25   value.
26
27
      See Exhibit A. This reference does not include very small, local tolls, such as two
     19


28   of the bridges of the Columbia River in Oregon.
                                                29                               COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 30 of 35 Page ID #:30




1          143. Rental car companies have paid monopoly rents to Verra through its
2    margin sharing agreements, and have been forced to share sensitive cost and revenue
3    pricing information with a “hub” that deals with its competitors. Renters have in
4    turn paid excessive fees for services to use electronic tolls. The harm suffered by
5    PlusPass comes from the type of conduct and harm to competition in the relevant
6    markets and sub-markets that the antitrust laws were designed to prevent and
7    remedy.
8          144. PlusPass also is an efficient enforcer and suitable entity to enforce the
9    antitrust laws against Verra. Verra has few remaining competitors. PlusPass has
10   contracts to serve rental and loaner car businesses. Its toll tag is used by renters to
11   avoid high rental company charges. PlusPass has negotiated with potential buyers
12   of services for electronic tolls for rental cars, and been turned away due to Verra’s
13   anticompetitive conduct. PlusPass’ operations show it has the experience and
14   resources to succeed in this business on a level playing field.
15         145. Moreover, PlusPass’ principals are experts in the technology and
16   business of electronic tolling, each of them is very experienced in this industry, and
17   each frequently speaks on issues to industry groups. They have the specialized
18   knowledge necessary to challenge Verra’s practices in these markets.
19         146. PlusPass has incentives to enforce the antitrust laws that the rental car
20   companies may not have since they pass the costs of their programs to their rental
21   car customer clients.     Moreover, since Verra has their sensitive competitive
22   information and they also need to ensure service in all markets without interruption,
23   Verra can punish a rental car company that challenges it.
24         147. Further car renters’ individual claims are likely small, which minimizes
25   incentive to enforce antitrust laws against Verra. Further, many car rental companies
26   have arbitration clauses that prohibit class claims in their rental agreements, which
27   increase the complexity of enforcement for renters. Finally, for renters who in turn
28
                                               30                               COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 31 of 35 Page ID #:31




1    are charging part or all of their fees and tolls to their employers or clients, the
2    incentive to enforce the antitrust laws is not pressing.
3          148. PlusPass has more incentive, greater expertise, and faces fewer
4    obstacles than rental car companies and their renters in enforcing the antitrust laws
5    against Verra.
6          149. PlusPass has been injured as a result of harm to competition in one or
7    more relevant markets and sub-markets. PlusPass is entitled to its damages resulting
8    from the harm to competition, trebled attorneys’ fees and other recoverable costs and
9    expenses, an order that Verra divest itself of HTA, and such other injunctive relief
10   as is necessary to restore competition in the relevant markets. 15 U.S.C. §§ 1, 2, 4,
11   15, 18, 26.
12   VII. FIRST CAUSE OF ACTION – CLAYTON ACT SECTION 7
13         150. Section 7 of the Clayton Act prohibits any person engaged in commerce
14   or in any activity affecting commerce from acquiring, directly or indirectly, the
15   whole or any part of the stock of another corporation engaged in any activity
16   affecting commerce in any section of the country, where the effect of such
17   acquisition may be substantially to lessen competition, or tend to create a monopoly
18   in a relevant market.
19         151. Gores, Platinum, Verra, Tom Gores, and Alex Gores, have together
20   combined and/or conspired with each other to take control of the relevant markets
21   and submarkets by ATS’s takeover of HTA in March 2018, and then reinforcing
22   their monopoly by combining Gores Holdings II and Verra Mobility LLC into a
23   publically-traded company.
24         152. The effect of the acquisition of HTA by ATS was to substantially lessen
25   competition or tend to create a monopoly, and created a monopoly, in the relevant
26   markets and sub-markets for processing electronic tolls for rental cars.         The
27   combination of Verra Mobility LLC and Gores Holding II into the publicly-traded
28
                                                31                            COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 32 of 35 Page ID #:32




1    Verra Mobility Corporation gave Verra access to capital that it did not have before
2    October 18, 2018, and permitted its co-conspirators to monetize and leverage their
3    investments.
4          153. The sale and trading of stock on the NASDAQ gave Gores, Platinum,
5    Tom Gores and Alec Gores as well as the principals for ATS and HTA a means to
6    recoup their investments and profit from them.         The value of the stock was
7    maximized by Verra’s monopoly.
8          154. Verra has about ninety-five percent (95%) of the rental cars in the
9    United States under contract as their exclusive administrator for services for
10   electronic tolls, and is the sole provider of third-party administrator services that
11   operates in every regional and state relevant market, and local sub-market, in the
12   United States. The merger of HTA and ATS is a prima facie violation of Section 7.
13         155. The combination of the only two competitors that served major and
14   national rental car companies in every relevant market and sub-market in the United
15   States foreclosed PlusPass from doing business with any of the major and national
16   rental car companies since the rental car company customers no longer had an
17   alternative supplier to negotiate with for services.
18         156. As a result of the harm caused to competition in the relevant markets
19   and sub-markets, PlusPass has been injured in its business and property, including
20   lost profits and lost enterprise value of its business, among other damages. PlusPass
21   is entitled to an order of divestiture of HTA to help restore competition, its damages,
22   trebled, attorneys’ fees and such other relief as may be appropriate.
23   VIII. SECOND CAUSE OF ACTION – SHERMAN ACT SECTION 1
24         157. Gores, Platinum, Verra, ATS Processing, Tom Gores, and Alex Gores
25   combined and/or conspired to enter contracts that unreasonably restrain trade in the
26   different regional, state markets, and local sub-markets for processing electronic
27   tolls for rental cars. They have used illegal exclusive dealing and tying contracts to
28
                                                32                              COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 33 of 35 Page ID #:33




1    unreasonably restrain trade, and also to perpetuate Verra’s illegal monopolies in the
2    relevant markets and sub-markets. In Verra’s most recent 10-K, it has characterized
3    these as mostly “long-term” contracts. Even for those that are not “long-term”, under
4    the conditions created by Verra short-term contracts would also be illegal.
5          158. Verra’s practices of tying different electronic toll services together for
6    rental cars in different, unrelated regional markets are per se illegal under the
7    Sherman and Clayton Antitrust Acts.
8          159. As a result of the harm caused by Defendants to competition in the
9    relevant markets and submarkets, PlusPass has been injured in its business and
10   property, including lost profits and lost enterprise value among other damages.
11   PlusPass is also entitled to injunctive relief to restore competition in the relevant
12   market.
13   IX.   THIRD CAUSE OF ACTION – SHERMAN ACT SECTION 2
14         160. Verra, Gores, Platinum, Tom Gores, and Alex Gores, combined and
15   conspired to create monopolies in the relevant markets and sub-markets for
16   processing tolls for rental cars by working together and executing contracts to
17   combine the operations of ATS and HTA into a single enterprise, and form the “new”
18   Verra, to monopolize and maintain its monopoly in the relevant markets and sub-
19   markets for administration of electronic tolls for rental cars.
20         161. Verra, Gores, Platinum, ATS Processing, Tom Gores, and Alex Gores
21   combined and conspired to illegally maintain that monopoly through exclusive
22   dealing and tying contracts, which Verra has said are mostly “long-term”, and
23   regardless of term are illegal.
24         162. Their acts and exclusive dealing and tying contracts have resulted in
25   Verra having and maintaining over 95% or more of the relevant markets and sub-
26   markets for processing tolls for rental cars, have raised barriers to entry that are
27
28
                                                33                            COMPLAINT
      Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 34 of 35 Page ID #:34




1    insurmountable, and exclude PlusPass and others from competing from processing
2    electronic tolls for rental car companies in the relevant markets and sub-markets.
3           163. As a result of the harm caused by Defendants to the relevant markets
4    and sub-markets, PlusPass has been injured in its business and property, including
5    lost profits and lost enterprise value among other damages. PlusPass is also entitled
6    to injunctive relief to restore competition in the relevant markets and sub-markets.
7    X.     CONCLUSION AND JURY DEMAND
8           164.   For the foregoing reasons, PlusPass seeks an order finding that the
9    Defendants are jointly and severally liable for damages, and that PlusPass receive
10   the following relief:
11          a.     injunctive relief to restore competition in the relevant markets voiding
12                 the exclusivity provisions in the exclusive dealing contracts and/or
                   arrangements, and prohibiting same in the future;
13
            b.     injunctive relief to restore competition in the relevant markets by
14                 voiding Verra’s tying contracts that tie services for unrelated relevant
15                 markets together;

16          c.     divestiture by Verra of HTA;
            d.     PlusPass’ lost profits;
17
            e.     PlusPass’ lost enterprise value;
18
            f.     PlusPass’ injuries from increased development and testing costs,
19                 increased cost of capital, inability or impairment of its capacity to
20                 borrow or raise funds;

21          g.     damages should be trebled;
            h.     attorneys’ fees awarded;
22
            i.     pre- and post-judgment interest; and
23
            j.     such other and further relief to which PlusPass may show itself entitled,
24                 including but not limited to in this case.
25
            165. PlusPass demands a trial by jury on all facts and causes of action to
26
     which it is entitled.
27
28
                                                34                              COMPLAINT
     Case 2:20-cv-10078-AS Document 1 Filed 11/02/20 Page 35 of 35 Page ID #:35




                                      Respectfully Submitted,
1
2    Dated: November 2, 2020          FISH & RICHARDSON P.C.
3                                     By: /s/ Joanna M. Fuller
                                          Joanna M. Fuller (SBN 266406)
4
                                          jfuller@fr.com
5                                         FISH & RICHARDSON P.C.
                                          633 W. 5th Street, 26th Floor
6
                                          Los Angeles, CA 90071
7                                         Tel: 213-533-4240
                                          Fax: 858-678-5099
8
9                                             Danielle J. Healey (pro hac vice pending)
                                              healey@fr.com
10
                                              FISH & RICHARDSON P.C.
11                                            1221 McKinney Street, Suite 2800
                                              Houston, TX 77010
12
                                              Tel: 713-654-5300
13                                            Fax: 713-652-0109
14
                                              Ahmed J. Davis (pro hac vice pending)
15                                            adavis@fr.com
16                                            FISH & RICHARDSON P.C.
                                              1000 Maine Avenue, SW, Suite 1000
17                                            Washington, DC 20024
18                                            Tel: 202-783-5070
                                              Fax: 202-783-2331
19
20                                            Ethan Gibson (pro hac vice pending)
                                              egibson@fulkersonlotz.com
21                                            Nick Brown (pro hac vice pending)
22                                            nbrown@fulkersonlotz.com
                                              FULKERSON LOTZ LLP
23                                            4511 Yoakum Blvd., Suite 200
24                                            Houston, TX 77006
                                              Tel: 713-654-5845
25                                            Fax: 713-654-5801
26
                                      Attorneys for Plaintiff, PLUSPASS, INC.
27
28
                                         35                               COMPLAINT
